Title: To George Washington from Major General Alexander McDougall, 17 November 1778
From: McDougall, Alexander
To: Washington, George


  
    Sir,
    Hartford [Conn.] Novr 17th 1778.
  
I am honored with your favor of 14th instant, thro^ General Huntington; and I am perswaded he will obey your excellency’s commands, respecting the new arangement of the line of his State; and take every posible Care of the Division in my absence. I was happy enough in finding Mrs Macdougal recovered of her illness; and shall therefore join the Division on Saturday next; if no pressing call render it necessary before that time.
  The loss of the Somerset and the peril the other Ships of the Enemy were in, are incontestible proofs of the truth of those reasons, 
    
    
    
    I gave you, against the improbability of the Enemies opperating to the Eastward, with his Fleet at this advanced, and precarious Season of the year. I am with great truth and regard Your Excellency’s Humble Servt

  Alexr McDougall

